[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 00-1573

                         DAVID MICHAUD,

                     Plaintiff, Appellant,

                               v.

     N. WILLIAM DELKNER; SUSAN G. MORRELL; PETER K. ODOM;
 TINA NADEAU; LINCOLN SOLDATI; RICHARD GIGUERE; MARC DELLNER,

                     Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF NEW HAMPSHIRE

     [Hon. Joseph A. DiClerico, Jr., U.S. District Judge]


                             Before

                      Selya, Circuit Judge,
          Campbell and Bownes, Senior Circuit Judges.



     David Michaud on brief pro se.
     Donald E. Gardner and Devine, Millimet & Branch on brief for
appellees Marc Dellner and Richard Giguere.
     Robert L. Hermann, Jr. and McNeill & Taylor, P.A. on brief
for appellees Susan G. Morrell, Peter K. Odom, and Lincoln
Soldati.
                                   March 8, 2001



              Per Curiam. Pro se appellant David Michaud appeals

from the dismissal of his claim that defendants engaged in

acts constituting obstruction of justice under 18 U.S.C. §

1503, thereby violating the Racketeering Influenced and

Corrupt Organizations Act ("RICO"), 18 U.S.C. § 1961 et seq.

In    a     report    and       recommendation          dated     March    8,   2000,

Magistrate Judge James Muirhead recommended dismissal of an

initial complaint filed by appellant for failure to state a

claim for relief.              See 28 U.S.C. § 1915A(a) & (b) (providing

for dismissal on preliminary review of prisoner complaints

against government officers or employees if the complaints

do    not    state    a    claim     for    relief).         In    doing    so,      the

magistrate judge suggested that it would be futile to amend

the       complaint       to    assert     a     RICO     claim    alleged      in     a

supplemental         complaint       filed       by   the   appellant.          After

considering appellant's objection, District Judge Joseph

DiClerico approved the recommendation and dismissed the

complaint in an order dated March 27, 2000.                         We affirm.

              On     appeal,       Michaud       argues     that   he     adequately

alleged a RICO pattern of racketeering based on defendants'


                                           -2-
past and ongoing obstruction of justice, but we disagree.

The facts he asserted either failed to show conduct that

would   constitute    obstruction       of   justice,   or    failed   to

describe conduct that would be indictable under 18 U.S.C. §

1503.   See O'Malley v. New York City Transit Authority, 896
F.2d 704,   708   (2d   Cir.   1990)      (rejecting      RICO   claim

predicated on obstruction of justice under 18 U.S.C. § 1503

where alleged obstruction occurred in state and not federal

courts).

           Affirmed.




                                  -3-